Citation Nr: 0808283	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-21 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for scar, right hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the current noncompensable 
evaluation assigned for his scar of the right hand does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  

In this regard, the Board notes that the veteran was 
scheduled for a VA examination in May 2007 but did not appear 
for this examination because he was not properly notified of 
the examination.  See January 2008 Hearing Memorandum.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining the current level 
of severity of the veteran's right hand disability.  The 
veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

The Board also notes that the veteran was scheduled for a 
Board hearing in January 2008 which he did not appear for 
because notification of the hearing was not sent to the 
correct address.  See January 2008 Hearing Memorandum.  The 
veteran will be rescheduled for a Central Office hearing once 
the directives of the remand have been fulfilled and the case 
has been returned to the Board.
Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's right hand disability.  The 
claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  Any 
indicated studies are to be performed.  

2.  After completing the above, 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




